Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 1 of 29




                 Exhibit B
       Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 2 of 29

                                                                                                USOO6522325B1

(12) United States Patent                                                        (10) Patent No.:     US 6,522,325 B1
       Sorokin et al.                                                            (45) Date of Patent:     Feb. 18, 2003

(54) NAVIGABLE TELEPRESENCE METHOD                                                       FOREIGN PATENT DOCUMENTS
     ANSEM UTILIZING AN ARRAY OF                                              WO         WO 97/03416   1/1997
                                                                                               OTHER PUBLICATIONS
(75) Inventors: Scott Sorokin, New York, NY (US);
                David C. Worley, Weston, CT (US);                             Ackerman, R., “New Display Advances Brighten Situational
                        Andrew H. Weber, New York, NY                         Awareness Picture,” Signal Magazine, Aug. 1998 Joint
               (US)                                                           Operations Visualization Environment (JOVE).
                                                                              Be Here/360 degress immersive video, http://www.behere
(73) Assignee: Kewazinga Corp., Westport, CT (US)                             .com/PanimageCreationV/index.html.
  c:          -- -                                                            BeHere,http://www.behere.com/Products/lenssystem.html.
(*) Notice:             Subject to any disclaimer, the term of this           BeHere,http://www.behere.com/NewsPress/fnews001.html.
                        patent is extended or adjusted under 35
                        U.S.C. 154(b) by 0 days.                                             (List continued on next page.)
(21) Appl. No.: 09/419,274                                                    Primary Examiner—Raymond J. Bayerl
                                                                              ASSistant Examiner Tadesse Hailu
(22) Filed:             Oct. 15, 1999                                         (74) Attorney, Agent, or Firm-Stroock & Stroock & Lavan
                 Related U.S. Application Data                                LLP
                                                                              (57)                   ABSTRACT
(63) Continuation-in-part of application No. 09/283,413, filed on
     Apr. 1, 1999.                                                            A telepresence System for providing a first user with a first
(60) Provisional application No. 60/080,413, filed on Apr. 2,                 display of an environment and Simultaneously and indepen
        1998.                                                                 dently providing a Second user with a Second display of the
(51) Int. Cl." .................................................. G09G 5/00   environment. In certain embodiments, the System includes a
(52) U.S. Cl. .......................... 345/427; 345/723: 348/39             plurality of arrays of cameras, with each arrays are situated
(58) Field of Search ......................... 345,744, 716 726,              at varying lengths from the environment. In one
                          345/427, 737, 854, 848 73s. 419 420.                embodiment, the cameras Situated around the environment
                 348/159, 218, 36–39, 42, 51, 46–48; 382/154                  are removed after the cameras in the array are have trans
                                                                              mitted the camera output to an associated Storage node. A
(56)                       References Cited                                   first user interface device has first user inputs associated
                U.S.      PATENT DOCUMENTS                                    with movement along a first path in the array, and a Second
                   a                                                          user interface device has Second user inputs associated with
       4,355,328 A         10/1982 Kulik .......................... 348/38    movement along a Second path. The System interprets the
       4,463,380 A          7/1984 Hooks, Jr. .                 ... 348/580   first inputs and Selects outputs from the Storage nodes in the
       4,847,700 A          7/1989 Freeman ...................... 386/99      first path, and interprets Second inputs and Selects outputs
       5,023,725 A          6/1991 McCutchen ..................               from the storage nodes in the second path independently of
       5,067,014 A         11/1991 Bergen et al. .............. 382/107       the first inputs, therebv allowi     first        d         d
       5,130,794. A         7/1992 Ritchey ....................... 348/39       e IIrS Inputs, unereby allowing airs user and a secon
       5.185.80s. A         2/1993 Cok                            382/284     user to navigate Simultaneously and independently through
       5.187571 A           2/1993 Braunet al...              ... 348,393     the environment. In another embodiment, a telepresence
       5,253,168 A         10/1993 Berg .......................... 600/301    System includes various techniques for mixing images of
       5,257,349 A         10/1993 Alexander ..................... 709/1      cameras along each path, Such as, mosaicing and tweening,
       5,259,040 A         11/1993 Hanna ..........        ... 382/107        for effectuating Seamless motion along Such paths.
       5,465,729 A         11/1995 Bittman et al. ............. 600/545
                     (List continued on next page.)                                         30 Claims, 13 Drawing Sheets
       Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 3 of 29


                                                           US 6,522,325 B1
                                                                       Page 2


                   U.S. PATENT DOCUMENTS                                    iMove/Infinite Pictures Inc./Smooth Move, http://www.s-
                                                                            moothmove.com.
       5.488.674. A     1/1996 Burt et al. .................. 382/284       iMove, http://www.smoothmove.com/imovebeta/partners/
       5,495,576 A      2/1996 Ritchey .....              ... 345/420       index.html.
       5,497,188 A      3/1996 Kaye .........                  348/36
       5,562,572 A     10/1996 Carmein ........................ 482/4       iMove,        http://smoothmove.com/imovebeta/partnerS/in
       5,566,251 A     10/1996 Hanna et al. ..           ... 382/284        dex.html.
       5,581,629 A     12/1996 Hanna et al. ............... 382/103         IPIX/Interactive Pictures Corp., http://www.ipix.com.
       5,585,858 A     12/1996 Harper eral. .............. 382/103          IPIX, http://ipix.com/products/fmproducts.html.
       5,598.208 A      1/1997 McClintock ......         ... 348/159        Kumar, R., et al., “Detecting Lesions. In Magnetic Reso
       5,600,368 A      2/1997 Matthews, III ............. 348/143          nance Breast Scans.” SPIE, Oct. 1995.
       5,604,529 A      2/1997 Kuga et al. ................... 348/46       Multicam      Clips,    http://www.reelefx.com/Multicam/
       5,616,912 A      4/1997 Robinson et al. ........ 250/2011            Mmain.htm.
       5,629,988 A      5/1997 Burt et al. .................. 382/276
       5,632.007 A      5/1997 Freeman ...................... 706/59        Multicam/Index, http://www.reelefx.com/Multicam/Mtech
       5,644,694 A      7/1997 Appleton ...              ... 345/474        nical.htm.
       5,649.032 A      7/1997 Burt et al. .             ... 382/284        PAWS-at-a-glance, http://www.hitpaws.com/glance.html.
       5,659,323 A      8/1997 Taylor .......            ... 348/159        PAWS, http://www.hitpaws.com/company.html.
       5,682,196 A     10/1997 Freeman ....              ... 725/139        PAWS, http://www.hitpaws.com/facq.html.
       5,686,957. A    11/1997 Baker .......................... 348/36      Perceptual Robotics Inc., http://www.perceptuallrobotics.
       5,703.961 A     12/1997 Rogina et al. .             ... 382/154      com/about/.
       5,706,416 A      1/1998 Mann et al. ...           ... 345/427        Perceptual Robotics Inc., http://www.perceptuallrobotics.
       5,708.469 A      1/1998 Herzberg ..................... 348/39        com/products/.
       5,724,091   A    3/1998   Freeman et al.           ...   725/138     Polycamera, http://www.cs.columbia.edu/CAVE/research/
       5,729,471   A    3/1998   Jain et al. ......       ...   725/131
       5,745,305   A    4/1998   Nalwa ..........        ...    359/725     demos.
       5,850,352   A   12/1998   MoeZZi et al. .          ...   345/419     Snell&Wilcox, http://www.snell.co.uk/internet/aboutus/in
       5,900,849 A      5/1999   Gallery .........              ... 345/8   dexd.html.
       5,963,664 A     10/1999   Kumer et al. ..         ... 382/154        Snell & Wilcom Matrix press release/Jun. 1999, http://
       5.999,641 A     12/1999   Miller et al. ...       ... 382/154        www.Snell.co.uk/internet/pressindex.d.html.
       6,020,931 A      2/2000   Bilbrey et al. .        ... 348/584        Stanford University, Light field rendering http://graphics.
       6,084.979 A      7/2000 Kanade et al. ....        ... 382/154        Stanford.edu/projects/lightfield/.
       6,151,009 A     11/2000 Kanade et al. .           ... 345/641
       6,154.251 A     11/2000 Taylor ..........          ... 348/159       Timetrack,Virtual camera movement, http://www.virtual
       6,208,379 B1     3/2001 Oya et al. ................... 348/213       camera.com/invention.html.
                                                                            Timetrack, http://www.virtualcamera.com/cameras.html.
                    OTHER PUBLICATIONS                                      Zaxel, 3D Replay, 2001.
Carnegie Mellon University Virtualized Reality, http://www.                 Zaxel, Virtual Viewpoint-Remote Collaboration, 2001.
cS.cmu.edu/af/cS/project/VirtualizedR/www/explain.html.                     Zaxel, Virtual Viewpoint-Sports and Entertainment, 2001.
Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/                   Shenchang Eric Chen, “QuickTime VR-An Image-Based
project/VirtualizedR/www/main.html.                                         Approach to Virtual Environment Navigation.” Apple Com
Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/                   puter, Inc., pp. 1-10, Sep./1995.
project/VirtualR/www/3manball new.html.                                     Kelly et al., “An Architecture for Multiple Perspective
FullView Technologies, http://www.fullview.com/about.h-                     Interactive Video, pp., 1-20, 1995.
tml.                                                                        Jasnoch et al., “Shared 3D Environment Within A Virtual
FullView Technologies, http://www.fullview.com/technolo                     Prototyping Environment,” pp. 274–279, 1996.
gy.html.                                                                    Leigh et al., “Multi-Perspective Collaborative Design in
FullView Technologies, http://fullview.com/gallery.html.                    Persistent Networked Virtual Environments, pp. 1-13,
Hipbone, http://www.hipbone.com/solutions/.                                 1996.
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 4 of 29


U.S. Patent                                            US 6,522,325 B1




                                                            TNEIXWOMS
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 5 of 29


U.S. Patent        Feb. 18, 2003    Sheet 2 of 13       US 6,522,325 B1




                   14- N
                                              12O -
                                    32                        12C
                          34                        g         N
         12                                                     44
              N
   38                                                   12b
        N                9
        42 N ècoa
              40                         36




                                   FIG.2O
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 6 of 29


U.S. Patent       Feb. 18, 2003   Sheet 3 of 13        US 6,522,325 B1
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 7 of 29


U.S. Patent       Feb. 18, 2003   Sheet 4 of 13         US 6,522,325 B1




    f(c) (c. 13(d)by
                  (d.
                  EEs     -x      -



                                              st         RECEIVED
                                                                        CD


                                                                           -
                                                          JUL 2 6 2002
                                                       Technology Center 2100




                                                  -1
                                                             n
                                                             CD1
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 8 of 29


U.S. Patent            Feb. 18, 2003        Sheet 5 of 13           US 6,522,325 B1


              DISPLAY               11 O
            STARTING
              VIEW

      USER ENTERS                 120
      USER INPUT AND
      TRANSMTS TO
      SERVER

      SERVER RECEIVES             130
      USER INPUT ""


       DOES or "            YES
                                " INCREMENT CAMERA
                                  NODE ADDRESS ALONG

                              160          INCREMENT CAMERA
       DOES      = TO       YES            NODE ADDRESS ALONG             ADJUST
       THE LEFT                            X AXIS                         VIEW
                               17O
                              18O                                           250
                            YES            INCREMENT CAMERA
       DOES      = UP                      NODE ADDRESS ALONG
                                           Z AXIS
                               190
                              2OO
                          ?ys              INCREMENT CAMERA
     DOES      = DOWN                      NODE ADDRESS ALONG
                                           Z AXIS
                             21 O
                             220
                                           UPDATE CAMERA
      DOES     = JUMP                      NODE ADDRESS TO
                                           REFLECT JUMP
                                                             230
      TRANSMIT
      "INPUT NOT UNDERSTOOD"                240
      MESSAGE
                                                            FIG.5
Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 9 of 29
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 10 of 29


U.S. Patent        Feb. 18, 2003   Sheet 7 of 13       US 6,522,325 B1
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 11 of 29


U.S. Patent        Feb. 18, 2003   Sheet 8 of 13       US 6,522,325 B1




              S                                                 S
          = | c.1-                                              CDL


                          S                                     N
           R7             c5                                    CD-




                           s
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 12 of 29


U.S. Patent        Feb. 18, 2003   Sheet 9 of 13       US 6,522,325 B1




                                                                 i

                      y
                      OO
                          d
                                   O-        s
                                             O
                                              /           O
                                                          O
                                             OO           OO




              N
Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 13 of 29
Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 14 of 29
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 15 of 29


U.S. Patent        Feb. 18, 2003   Sheet 12 of 13      US 6,522,325 B1




                                                                  s
                                                                W
 Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 16 of 29


U.S. Patent        Feb. 18, 2003     Sheet 13 of 13    US 6,522,325 B1


           121 O        SITUATE A CYLNDRICAL
                        ARRAY OF CAMERAS
                        AROUND AN ENVIRONMENT


                        TRANSMIT VIEW OF
                        ENVIRONMENT WITH EACH
                        CAMERA



           1230        STORE IMAGE IN NODE
                       ADDRESS ASSOCATED
                       WITH EACH CAMERA



           1240          REMOVE CAMERA ARRAY


                     1250
                           ADDITIONAL CAMERA          YES
                        ARRAYS OF DFFERENT
                              DIAMETER2

                                        NO

          126O          MAGE STORAGE COMPLETE




                                   FIG. 12
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 17 of 29


                                                     US 6,522,325 B1
                               1                                                                     2
     NAVIGABLE TELEPRESENCE METHOD                                        Apparently, attempts have been made to develop telep
     AND SYSTEM UTILIZING AN ARRAY OF                                   resence Systems to Satisfy Some of the foregoing needs. One
                CAMERAS                                                 telepresence system is described in U.S. Pat. No. 5,708,469
                                                                        for Multiple View Telepresence Camera Systems. Using A
           CROSS-REFERENCE TO RELATED                                   Wire Cage Which Surrounds A Polarity Of Multiple Cam
                  APPLICATIONS                                          eras And Identifies The Fields Of View, issued Jan. 13, 1998.
                                                                        The System disclosed therein includes a plurality of cameras,
   This application is a continuation-in-part of commonly               wherein each camera has a field of view that is Space
assigned pending U.S. Pat. application Ser. No. 09/283,413              contiguous with and at a right angle to at least one other
filed on Apr. 1, 1999 pending entitled A Navigable Telep           1O   camera. In other words, it is preferable that the camera fields
resence Method and System Utilizing An Array of Cameras                 of view do not overlap each other. A user interface allows the
and claims priority under 35 U.S.C. S120 to such application            user to jump between views. In order for the user's view to
which claims the benefit of U.S. Provisional Application                move through the venue or environment, a moving vehicle
Serial No. 60/080,413, filed on Apr. 2, 1998 pending both of            carries the cameras.
which are herein incorporated by reference.                        15
                                                                           This system, however, has several drawbacks. For
                                                                        example, in order for a viewer's perspective to move
          BACKGROUND OF THE INVENTION                                   through the venue, the moving vehicle must be actuated and
  1. Field Of The Invention
                                                                        controlled. In this regard, operation of the System is com
                                                                        plicated. Furthermore, because the camera views are
   The present invention relates to a telepresence System               contiguous, typically at right angles, changing camera Views
and, more particularly, to a navigable camera array telep               results in a discontinuous image.
resence System and method of using Same.                                   Other attempts at providing a telepresence System have
   2. Description Of Related Art                                        taken the form of a 360 degree camera Systems. One Such
   In general, a need exists for the development of telepres            system is described in U.S. Pat. No. 5,745,305 for Pan
                                                                        oramic Viewing Apparatus, issued Apr. 28, 1998. The sys
ence Systems Suitable for use with Static venues, Such as          25   tem described therein provides a 360 degree view of envi
museums, and dynamic venues or events, Such as a music                  ronment by arranging multiple cameras around a pyramid
concerts. The viewing of Such venues is limited by time,                shaped reflective element. Each camera, all of which share
geographical location, and the viewer capacity of the venue.            a common virtual optical center, receives an image from a
For example, potential visitors to a museum may be pre                  different side of the reflective pyramid. Other types of 360
vented from viewing an exhibit due to the limited hours the             degree camera Systems employ a parabolic lens or a rotating
museum is open. Similarly, music concert producers must                 Caca.
turn back fans due to the limited Seating of an arena. In short,           Such 360 degree camera systems also suffer from draw
limited access to venues reduces the revenue generated.                 backs. In particular, Such Systems limit the user's view to
   In an attempt to increase the revenue Stream from both               360 degrees from a given point perspective. In other words,
Static and dynamic venues, Such venues have been recorded          35   360 degree camera Systems provide the user with a pan
for broadcast or distribution. In Some instances, dynamic               oramic view from a single location. Only if the camera
venues are also broadcast live. While Such broadcasting                 System was mounted on a moving vehicle could the user
increases access to the venues, it involves considerable                experience Simulated movement through an environment.
production effort. Typically, recorded broadcasts must be cut              U.S. Pat. No. 5,187,571 for Television System For Dis
and edited, as views from multiple cameras are pieced              40
                                                                        playing Multiple Views of A Remote Location issued Feb.
together. These editorial and production efforts are costly.            16, 1993, describes a camera system similar to the 360
   In Some instances, the broadcast resulting from these                degree camera Systems described above. The System
editorial and production efforts provides viewers with lim              described provides a user to Select an arbitrary and continu
                                                                        ously variable Section of an aggregate field of view. Multiple
ited enjoyment. Specifically, the broadcast is typically based          cameras are aligned So that each camera's field of view
on filming the venue from a finite number of predetermined         45   merges contiguously with those of adjacent cameras thereby
cameras. Thus, the broadcast contains limited viewing                   creating the aggregate field of view. The aggregate field of
angles and perspectives of the venue. Moreover, the viewing             View may expand to cover 360 degrees. In order to create the
angles and perspectives presented in the broadcast are those            aggregate field of View, the cameras’ views must be con
Selected by a producer or director during the editorial and             tiguous. In order for the camera ViewS to be contiguous, the
production process; there is no viewer autonomy.                   50   cameras have to share a common point perspective, or
Furthermore, although the broadcast is often recorded for               vertex. Thus, like the previously described 360 degree
multiple viewings, the broadcast has limited content life               camera systems, the system of U.S. Pat. No. 5,187,571 limits
because each viewing is identical to the first. Because each            a user's view to a single point perspective, rather than
showing looks and Sounds the same, Viewers rarely come                  allowing a user to experience movement in perspective
back for multiple viewings.                                        55   through an environment.
   A viewer fortunate enough to attend a venue in person will              Also, with regard to the system of U.S. Pat. No. 5,187,
encounter many of the same problems. For example, a                     571, in order to achieve the contiguity between camera
museum-goer must remain behind the barricades, viewing                  Views, a relatively complex arrangement of mirrors is
exhibits from limited angles and perspectives. Similarly,               required. Additionally, each camera Seemingly must also be
concert-goers are often restricted to a particular Seat or         60   placed in the Same vertical plane.
Section in an arena. Even if a viewer were allowed free                    Thus, a need Still exists for an improved telepresence
access to the entire arena to Videotape the venue, Such a               system that provides the ability to better simulate a viewer's
recording would also have limited content life because each             actual presence in a venue, preferably in real time.
Viewing would be the same as the first. Therefore, a need                           SUMMARY OF THE INVENTION
exists for a telepresence System that preferably provides user     65
autonomy while resulting in recordings with enhanced con                   These and other needs are Satisfied by the present inven
tent life at a reduced production cost.                                 tion. A telepresence System according to one embodiment of
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 18 of 29


                                                     US 6,522,325 B1
                              3                                                                      4
the present invention includes an array of cameras, each of             arrays of microcameras. The cameras are on rails, with each
which has an associated view of an environment and an                   rail holding a plurality of cameras. These cameras, each
asSociated output representing the view. The System also                locked in a fixed relation to every adjacent camera on the
includes a first user interface device having first user inputs         array and dispersed dimensionally in a given environment,
asSociated with movement along a first path in the array. The           transmit image output to an associated Storage node, thereby
System further includes a Second user interface device                  enabling remote viewers to navigate through Such environ
having Second user inputs associated with movement along                ment with the same moving light reflections and Shadows)
a Second path in the array. A processing element is coupled             that characterize an actual in-environment transit.
to the user interface devices. The processing element                     In another preferred embodiment, the outputs of these
receives and interprets the first inputs and Selects outputs of
cameras in the first path. Similarly, the processing element            microcameras are linked by tiny (less than half the width of
receives and interprets the Second inputs and Selects outputs           a human hair) Vertical Cavity Surface Emitting Lasers
of cameras in the Second path independently of the first                (VCSELs) to optical fibers, fed through area net hubs,
inputs. Thus, a first user and a Second user are able to                buffered on server arrays or server farms (either for record
navigate Simultaneously and independently through the                   ing or (instantaneous) relay) and sent to viewers at remote
array. In another embodiment, the System may also mix the          15   terminals, interactive wall Screens, or mobile image appli
output by mosaicing or tweening the output images. In a                 ances (like Virtual Retinal Displays). Each remote viewer,
further embodiment of the present invention the telepresence            through an intuitive graphical user interface (GUI), can
System distinguishes between permissible cameras in the                 navigate effortlessly through the environment, enabling
array and impermissible cameras in the array. In yet another            SeamleSS movement through the event.
embodiment of the present invention the telepresence SyS                  This involves a multiplexed, electronic Switching process
tem allows a user to move forward or backward through the               (invisible to the viewer) which moves the viewer's point
environment, which provides the user the opportunity to                 perspective from camera to camera. Rather than relying, per
move forward or backward through the environment.                       Se, on physically moving a microcamera through Space, the
     BRIEF DESCRIPTION OF THE DRAWINGS
                                                                   25
                                                                        System uses the multiplicity of positioned microcameras to
  FIG. 1 is an overall Schematic of one embodiment of the               move the viewer's perspective from microcamera node to
present invention.                                                      adjacent microcamera node in a way that provides the
   FIG. 2a is a perspective view of a camera and a camera               Viewer with a sequential visual and acoustical path through
rail Section of the array according to one embodiment of the            out the extent of the array. This allows the viewer to fluidly
present invention.                                                      track or dolly through a 3-dimensional remote environment,
   FIGS. 2b. 2d are side plan views of a camera and a                   to move through an event and make autonomous real-time
camera rail according to one embodiment of the present                  decisions about where to move and when to linger.
invention.                                                                 Instead of investing the viewer with the capacity to
   FIG.2e is a top plan view of a camera rail according to              physically move a robotic camera, which would immedi
one embodiment of the present invention.                           35
                                                                        ately limit the number of viewers that could simultaneously
   FIG. 3 is a perspective view of a portion of the camera              control their own course and navigate via Storage nodes
array according to one embodiment of the present invention.             containing images of an environment associated with a
   FIG. 4 is a perspective view of a portion of the camera              pre-existing array of cameras. The user can move around the
array according to an alternate embodiment of the present               environment in any direction-clockwise or
invention.                                                         40
                                                                        counterclockwise, up, down, closer to or further away from
   FIG. 5 is a flowchart illustrating the general operation of          the environment, or Some combination thereof. Moreover,
the user interface according to one embodiment of the                   image output mixing, Such as mosaicing and tweening,
present invention.                                                      effectuates SeamleSS motion throughout the environment.
   FIG. 6 is a flowchart illustrating in detail a portion of the        2. Detailed Description Of Preferred Embodiments
operation shown in FIG. 5.                                         45      Certain embodiments of the present invention will now be
   FIG. 7a is a perspective view of a portion of one embodi             described in greater detail with reference to the drawings. It
ment of the present invention illustrating the arrangement of           is understood that the operation and functionality of many of
the camera array relative to objects being viewed.                      the components of the embodiments described herein are
   FIGS. 7b-7g illustrate views from the perspectives of                known to one skilled in the art and, as Such, the present
selected cameras of the array in FIG. 7a.                          50   description does not go into detail into Such operative and
  FIG. 8 is a schematic view of an alternate embodiment of              functionality.
the present invention.                                                     A telepresence System 100 according to the present inven
   FIG. 9 is a schematic view of a server according to one              tion is shown in FIG. 1. The telepresence system 100
embodiment of the present invention.                                    generally includes an array 10 of cameras 14 coupled to a
   FIG. 10 is a schematic view of a server according to an         55   server 18, which in turn is coupled to one or more users 22
alternate embodiment of the present invention.                          each having a user interfaced/display device 24. AS will be
   FIG. 11 is a top plan view of an alternate embodiment of             understood to one skilled it the art, the operation and
the present invention.                                                  functionality of the embodiment described herein is
   FIG. 12 is a flowchart illustrating in detail the image              provided, in part, by the Server and user interface/display
capture portion of the operation of the embodiment shown in
                                                                   60   device. While the operation of these components is not
FIG 11.                                                                 described by way of particular code listings or logic
                                                                        diagrams, it is to be understood that one skilled in the art will
             DESCRIPTION OF PREFERRED                                   be able to arrive at Suitable implementations based on the
                   EMBODIMENTS                                          functional and operational details provided herein.
1. General Description Of Preferred Embodiments                    65   Furthermore, the Scope of the present invention is not to be
   The present invention relates to a telepresence System               construed as limited to any particular code or logic imple
that, in a preferred embodiments, uses modular, interlocking            mentation.
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 19 of 29


                                                     US 6,522,325 B1
                            S                                                                          6
   In the present embodiment, the camera array 10 is con               there with a user interface device including a user display
ceptualized as being in an X, Z coordinate System. This                device (collectively 24). For example, user 22-1 has an
allows each camera to have an associated, unique node                  asSociated user interface device and a user display device in
address comprising an X, and Z coordinate (X, Z). In the               the form of a computer 24-1 having a monitor and a
present embodiment, for example, a coordinate value cor                keyboard. User 22-2 has associated there with an interactive
responding to an axis of a particular camera represents the            wall Screen 24-2 which Serves as a user interface device and
number of camera positions along that axis the particular              a user display device. The user interface device and the user
camera is displaced from a reference camera. In the present            display device of user 22-3 includes a mobile audio and
embodiment, from the user's perspective the X axis runs left           image appliance 24-3. A digital interactive TV 24-4 is the
and right, and the Z axis runs down and up. Each camera 14             user interface device and user display device of user 22-4.
is identified by its X, Z coordinate. It is to be understood,          Similarly, user 22-5 has a Voice recognition unit and monitor
however, that other methods of identifying cameras 14 can              24-5 as the user interface and display devices. It is to be
be used. For example, other coordinate Systems, Such as                understood that the foregoing user interface devices and user
those noting angular displacement from a fixed reference               display devices are merely exemplary; for example, other
point as well as coordinate Systems that indicate relative        15   interface devices include a mouse, touch Screen, biofeed
displacement from the current camera node may be used. In              back devices, as well as those identified in U.S. Provisional
another alternate embodiment, the array is three                       Patent Application Serial No. 60/080,413 and the like.
dimensional, located in an X, Y, Z coordinate System.                    AS described in detail below, each user interface device 24
   The array 10 comprises a plurality of rails 12, each rail 12        has associated there with user inputs. These user inputs allow
including a Series of cameras 14. In the present preferred             each user 22 to move or navigate independently through the
embodiment, the cameras 14 are microcameras. The output                array 10. In other words, each user 22 enters inputs to
from the microcameras 14 are coupled to the server 18 by               generally Select which camera outputs are transferred to the
means of local area hubs 16. The local area hubs 16 gather             user display device. Preferably, each user display device
the outputs and, when necessary, amplify the outputs for               includes a graphical representation of the array 10. The
transmission to the server 18. In an alternate embodiment,        25   graphical representation includes an indication of which
the local area hubs 16 multiplex the outputs for transmission          camera in the array the output of which is being viewed. The
to the Server 18. Although the figure depicts the communi              user inputs allow each user to not only Select particular
cation links 15 between the cameras 14 and the server 18 as            cameras, but also to Select relative movement or naviga
being hardwired, it is to be understood that wireless links            tional paths through the array 10.
may be employed. Thus, it is within the Scope of the present              As shown in FIG. 1, each user 22 may be coupled to the
invention for the communication links 15 to take the form of           Server 18 by an independent communication link.
fiber optics, cable, Satellite, microwave transmission,                Furthermore, each communication link may employ differ
internet, and the like.                                                ent technology. For example, in alternate embodiments, the
   Also coupled to the Server 18 is an electronic Storage              communication links include an internet link, a microwave
device 20. The server 18 transfers the outputs to the elec        35   Signal link, a Satellite link, a cable link, a fiber optic link, a
tronic storage device 20. The electronic (mass) storage                wireleSS link, and the like.
device 20, in turn, transferS each camera's output onto a                It is to be understood that the array 10 provides several
storage medium or means, such as CD-ROM, DVD, tape,                    advantages. For example, because the array 10 employs a
platter, disk array, or the like. The output of each camera 14         Series of cameras 14, no individual camera, or the entire
is Stored in a particular location on the Storage medium          40   array 10 for that matter, need be moved in order to obtain a
asSociated with that camera 14 or is Stored with an indication         SeamleSS View of the environment. Instead, the user navi
to which camera 14 each Stored output corresponds. For                 gates through the array 10, which is Strategically placed
example, the output of each camera 14 is Stored in contigu             through and around the physical environment to be viewed.
ous locations on a separate disk, tape, CD-ROM, or platter.            Furthermore, because the cameras 14 of the array 10 are
AS is known in the art, the camera output may be stored in        45   physically located at different points in the environment to
a compressed format, such as JPEG, MPEG1, MPEG2, and                   be viewed, a user is able to view changes in perspective, a
the like. Having Stored each output allows a user to later             feature unavailable to a Single camera that merely changes
View the environment over and over again, each time                    focal length.
moving through the array 10 in a new path, as described
below. In Some embodiments of the present invention, Such         50                            Microcameras
as those providing only real-time viewing, no Storage device             Each camera 14 is preferably a microcamera. The
is required.                                                           microcameras-microlenses mounted on thumbnail-sized
  AS will be described in detail below, the server 18                  CMOS active pixel sensor (APS) microchips-are arranged
receives output from the cameras 14 in the array. The Server           in patterns that enable viewers to move radically, in Straight
18 processes these outputs for either Storage in the electronic   55
                                                                       lines, or in fluid combinations thereof. The cameras are
Storage device 20, transmission to the users 22 or both.               produced in a mainstream manufacturing process, by Several
   It is to be understood that although the server 18 is               companies, including Photobit, Pasadena, Calif.; Sarnoff
configured to provide the functionality of the system 100 in           Corporation, Princeton, N.J.; and VLSI Vision, Ltd.,
the present embodiment, it is to be understood that other              Edinburgh, Scotland.
processing elements may provide the functionality of the          60
system 100. For example, in alternate embodiments, the user                                Structure of the Array
interface device is a personal computer programmed to
interpret the user input and transmit an indication of the                The structure of the array 10 will now be described in
desired current node address, buffer outputs from the array,           greater detail with reference to FIGS. 2a-2e. In general, the
and provide other of the described functions.                     65   camera array 10 of the present embodiment comprises a
   As shown, the system 100 can accommodate (but does not              Series of modular rails 12 carrying microcameras 14. The
require) multiple users 22. Each user 22 has associated                structure of the rails 12 and cameras 14 will now be
      Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 20 of 29


                                                     US 6,522,325 B1
                               7                                                                          8
discussed in greater detail with reference to FIGS. 2a                  14, and the speed of movement through the array 10. In one
through 2d. Each camera 14 includes registration pins 34. In            embodiment the distance between microcameras 14 can be
the preferred embodiment, the cameras 14 utilize VCSELS                 approximated by analogy to a conventional movie reel
to transfer their outputs to the rail 12. It is to be understood        recording projector. In general, the Speed of movement of a
that the present invention is not limited to any particular type        projector through an environment divided by the frames per
of camera 14, however, or even to an array 10 consisting of             unit of time Second results in a frame-distance ratio.
only one type of camera 14.                                               For example, as shown by the following equations, in
  Each rail 12 includes two sides, 12a, 12b, at least one of            Some applications a frame is taken ever inch. A conventional
which 12b is hingeably connected to the base 12c of the rail            movie projector records twenty-four frames per Second.
12. The base 12c includes docking ports 36 for receiving the            When such a or is moved through an environment at two feet
registration pins 34 of the camera 14. When the camera 14               per a frame is taken approximately every inch.
is Seated on a rail 12 Such that the registration pins 34 are
fully engaged in the docking ports 36, the hinged side 12b              2 ft 24 frames
of the rail 12 is moved against the base32 of the camera 14,             sec      SeC
thereby Securing the camera 14 to the rail 12.                     15            2 ft         1 ft      12 inches   1 inch
  Each rail 12 further includes a first end 38 and a second                    24 frames T 12 frames T 12 frames T 1 frame = 1 frame per inch.
end 44. The first end 38 includes, in the present embodiment,
two locking pins 40 and a protected transmission relay port
42 for transmitting the camera outputs. The Second end 44                 A frame of the projector is analogous to a camera 14 in the
includes two guide holes 46 for receiving the locking pins              present invention. Thus, where one frame per inch results in
40, and a transmission receiving port 48. Thus, the first end           a movie having a SeamleSS View of the environment, So too
38 of one rail 12 is engagable with a second end 44 of                  does one camera 14 per inch. Thus, in one embodiment of
another rail 12. Therefore, each rail 12 is modular and can             the present invention the cameras 14 are Spaced approxi
be functionally connected to another rail to create the array           mately one inch apart, thereby resulting in a Seamless view
10.                                                                25   of the environment.
  Once the camera 14 is securely seated to the rail 12, the                            Navigation Through the System
camera 14 is positioned Such that the camera output may be
transmitted via the VCSEL to the rail 12. Each rail 12                     The general operation of the present embodiment will
includes communication paths for transmitting the output                now be described with reference to FIG. 5 and continuing
from each camera 14.                                                    reference to FIG 1. As shown in step 110, the user is
  Although the array 10 is shown having a particular                    presented with a predetermined Starting view of the envi
configuration, it is to be understood that Virtually any                ronment corresponding to a starting camera. It is to be
configuration of rails 12 and cameras 14 is within the Scope            understood that the operation of the system is controlled, in
of the present invention. For example, the array 10 may be         35
                                                                        part, by Software residing in the Server. AS noted above, the
a linear array of cameras 14, a 2-dimensional array of                  System associates each camera in the array with a coordi
cameras 14, a 3-dimensional array of cameras 14, or any                 nate. Thus, the System is able to note the coordinates of the
combination thereof. Furthermore, the array 10 need not be              Starting camera node. The camera output and, thus the
comprised Solely of linear Segments, but rather may include             corresponding view, changes only upon receiving a user
curvilinear Sections.                                                   input.
                                                                   40
   The array 10 is supported by any of a number of support                 When the user determines that they want to move or
means. For example, the array 10 can be fixedly mounted to              navigate through the array, the user enters a user input
a wall or ceiling; the array 10 can be Secured to a moveable            through the user interface device 24. As described below, the
frame that can be wheeled into position in the environment              user inputs of the present embodiment generally include
or Supported from cables.                                          45
                                                                        moving to the right, to the left, up, or down in the array.
   FIG. 3 illustrates an example of a portion of the array 10.          Additionally, a user may jump to a particular camera in the
As shown, the array 10 comprises five rows of rails 12a,                array. In alternate embodiments, a Subset of these or other
through 12e. Each of these rails 12a-12e is directed towards            inputs, Such as forward, backward, diagonal, over, and
a central plane, which Substantially passes through the                 under, are used. The user interface device, in turn, transmits
center row 12c. Consequently, for any object placed in the         50   the user input to the server in step 120.
Same plane as the middle row 12c, a user would be able to                  Next, the server receives the user input in step 130 and
View the object essentially from the bottom, front, and top.            proceeds to decode the input. In the present embodiment,
   As noted above, the rails 12 of the array 10 need not have           decoding the input generally involves determining whether
the same geometry. For example, Some of the rails 12 may                the user wishes to move to the right, to the left, up, or down
be straight while others may be curved. For example, FIG.          55   in the array.
4 illustrates the camera alignment that results from utilizing             On the other hand, if the received user input does not
curved rails. It should be noted that rails in FIG. 4 have been         correspond to backward, then The server 18 proceeds to
made transparent So that the arrangement of cameras 14 may              determine whether the input corresponds to moving to the
be easily Seen.                                                         user's right in the array 10. This determination is shown in
  In an alternate embodiment, each rail is configured in a         60   step 140. If the received user input does correspond to
Step-like fashion or an arc with each camera above (or                  moving to the right, the current node address is incremented
below) and in front of a previous camera. In Such an                    along the X axis in step 150 to obtain an updated address.
arrangement, the user has the option of moving forward                     If the received user input does not correspond to moving
through the environment.                                                to the right in the array, the server 18 then determines
   It is to be understood that the Spacing of the microcameras     65   whether the input corresponds to moving to the user's left in
14 depends on the particular application, including the                 the array 10 in step 160. Upon determining that the input
objects being viewed, the focal length of the microcameras              does correspond to moving to the left, the server 18 then
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 21 of 29


                                                     US 6,522,325 B1
                              9                                                                      10
decrements the current node address along the X axis to                6 describes more detailed movement one direction i.e., to the
arrive at the updated address. This is shown in step 170.              right, the same detailed movement can be applied in any
   If the received user input does not correspond to either            other direction. As illustrated, the determination of whether
moving to the right or to the left, the server 18 then                 the user input corresponds to moving to the right actually
determines whether the input corresponds to moving up in               involves Several determinations. AS described in detail
the array. This determination is made in step 180. If the user         below, these determinations include moving to the right
input corresponds to moving up, in step 190, the server 18             through the array 10 at different Speeds, moving to the right
increments the current node address along the Z axis,                  into a composited additional Source output at different
thereby obtaining an updated address.                                  Speeds, and having the user input overridden by the System
                                                                       100.
  Next, the server 18 determines whether the received user               The present invention allows a user 22 to navigate
input corresponds to moving down in the array 10. This                 through the array 10 at the different speeds. Depending on
determination is made in step 200. If the input does corre             the Speed (i.e. number of camera nodes transversed per unit
spond to moving down in the array 10, in step 210 the server           of time) indicated by the user's input, Such as movement of
18 decrements the current node address along the Z axis.          15
                                                                       a pointing device (or other interface device), the Server 18
   Lastly, in step 220 the server 18 determines whether the            will apply an algorithm that controls the transition between
received user input corresponds to jumping or changing the             camera outputs either at critical Speed (n nodes/per unit of
view to a particular camera 14. As indicated in FIG. 5, if the         time), under critical Speed (n-1 nodes/per unit of time), or
input corresponds to jumping to a particular camera 14, the            over critical speed (n+1 nodes/per unit of time).
server 18 changes the current node address to reflect the                It is to be understood that speed of movement through the
desired camera position. Updating the node address is                  array 10 can alternatively be expressed as the time to Switch
shown as step 230. In an alternate embodiment, the input               from one camera 14 to another camera 14.
corresponds to jumping to a particular position in the array              Specifically, as shown in step 140a, the server 18 makes
10, not identified by the user as being a particular camera but        the determination whether the user input corresponds to
by Some reference to the venue, Such as Stage right.                   moving to the right at a critical Speed. The critical Speed is
   It is to be understood that the server 18 may decode the
                                                                  25   preferably a predetermined speed of movement through the
received user inputs in any of a number of ways, including             array 10 Set by the System operator or designer depending on
in any order. For example, in an alternate embodiment the              the anticipated environment being viewed. Further, the criti
server 18 first determines whether the user input corresponds          cal Speed depends upon various other factors, Such as focal
to up or down. In another alternate, preferred embodiment,             length, distance between cameras, distance between the
user navigation includes moving forward, backward, to the              cameras and the viewed object, and the like. The Speed of
left and right, and up and down through a three dimensional            movement through the array 10 is controlled by the number
array.                                                                 of cameras 14 traversed in a given time period. Thus, the
   If the received user input does not correspond to any of            movement through the array 10 at critical speed corresponds
the recognized inputs, namely to the right, to the left, up,           to traversing Some number, “n”, camera nodes per
down, or jumping to a particular position in the array 10 then
                                                                  35   millisecond, or taking Some amount of time, “S”, to Switch
                                                                       from one camera 14 to another. It is to be understood that in
in Step 240, the Server 18 causes a message Signal to be               the same embodiment the critical Speed of moving through
transmitted to the user display device 24, causing a message           the array 10 in one dimension need not equal the critical
to be displayed to the user 22 that the received input was not         Speed of moving through the array in another dimension.
understood. Operation of the system 100 then continues with       40   Consequently, the Server 18 increments the current node
step 120, and the server 18 awaits receipt of the next user            address along the X axis at n nodes per millisecond.
input.
   After adjusting the current node address, either by incre              In the present preferred embodiment the user traverses
menting or decrementing the node address along an axis or              twenty-four cameras 14 per Second. AS discussed above, a
by jumping to a particular node address, the Server 18                 movie projector records twenty-four frames per Second.
proceeds in step 250 to adjust the user's view. Once the view
                                                                  45   Analogizing between the movie projector and the present
is adjusted, operation of the System 100 continues again with          invention, at critical the user traverses (and the server 18
step 120 as the server 18 awaits receipt of the next user              Switches between) approximately twenty-four cameras 14
input.                                                                 per Second, or a camera 14 approximately every 0.041.67
                                                                       Seconds.
  In an alternate embodiment, the server 18 continues to          50
                                                                          As shown in FIG. 6, the user 22 may advance not only at
update the node address and adjust the view based on the               critical Speed, but also at over the critical Speed, as shown in
received user input. For example, if the user input corre              Step 140b, or at under the critical Speed, as shown in Step
sponded to “moving to the right', then operation of the                140c. Where the user input “I” indicates movement through
system 100 would continuously loop through steps 140,150,              the array 10 at over the critical speed, the server 18 incre
and 250, checking for a different input. When the different       55
                                                                       ments the current node address along the X axis by a unit of
input is received, the Server 18 continuously updates the              greater than n, for example, at n+2 nodes per millisecond.
View accordingly.                                                      The Step of incrementing the current node address at n+ 1
   It is to be understood that the foregoing user inputs,              nodes per millisecond along the X axis is shown in Step
namely, to the right, to the left, up, and down, are merely            150b. Where the user input “I” indicates movement through
general descriptions of movement through the array.               60
                                                                       the array 10 at under the critical speed, the server 18
Although the present invention is not So limited, in the               proceeds to increment the current node address at a variable
present preferred embodiment, movement in each of these                less than n, for example, at n-1 nodes per millisecond. This
general directions is further defined based upon the user              operation is shown as step 150c.
input.
   Accordingly, FIG. 6 is a more detailed diagram of the          65                          Scaleable Arrays
operation of the system according to steps 140, 150, and 250              The shape of the array 10 can also be electronically scaled
of FIG. 5. Moreover, it is to be understood that while FIG.            and the system 100 designed with a “center of gravity” that
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 22 of 29


                                                     US 6,522,325 B1
                              11                                                                    12
will ease a user's image path back to a “starting” or “critical        leave the real world environment being viewed. More
position' node or ring of nodes, either when the user 22               Specifically, additional Source outputs, Such as computer
releases control or when the system 100 is programmed to               graphic imagery, Virtual world imagery, applets, film clips,
override the user's autonomy; that is to Say, the active               and other artificial and real camera outputs, are made
perimeter or geometry of the array 10 can be pre-configured       5    available to the user 22. In one embodiment, the additional
to change at Specified times or intervals in order to corral or        Source output is composited with the view of the real
focus attention in a situation that requires dramatic shaping.         environment. In an alternate embodiment, the user's view
The System operator can, by real-time manipulation or via a            transferS completely from the real environment to that
pre-configured electronic proxy Sequentially activate or               offered by the additional source output.
deactivate designated portions of the camera array 10. This               More specifically, the additional Source output is Stored
is of particular importance in maintaining authorship and              (preferably in digital form) in the electronic storage device
dramatic pacing in theatrical or entertainment venues, and             20. Upon the user 22 inputting a desire to view the additional
also for implementing controls over how much freedom a                 Source output, the Server 18 transmits the additional Source
user 22 will have to navigate through the array 10.                    output to the user interface/display device 24. The present
   In the present embodiment, the system 100 can be pro           15
                                                                       embodiment, the server 18 simply transmits the additional
grammed Such that certain portions of the array 10 are                 Source output to the user display device 24. In an alternate
unavailable to the user 22 at Specified times or intervals.            embodiment, the server 18 first composites the additional
Thus, continuing with step 140d of FIG. 6, the server 18               Source output with the camera output and then transmits the
makes the determination whether the user input corresponds             composited Signal to the user interface/display device 24.
to movement to the right through the array but is Subject to              As shown in step 140e, the server 18 makes the determi
a navigation control algorithm. The navigation control algo            nation whether the user input corresponds to moving in the
rithm causes the Server 18 to determine, based upon navi               array into the Source output. If the user 22 decides to move
gation control factors, whether the user's desired movement            into the additional Source output, the Server 18 adjusts the
is permissible.
   More Specifically, the navigation control algorithm, which          View by Substituting the additional Source output for the
is programmed in the server 18, determines whether the            25
                                                                       updated camera output identified in either of steps 150a-d.
desired movement would cause the current node address to                  Once the current node address is updated in either of Steps
fall outside the permissible range of node coordinates. In the         150a-d, the server 18 proceeds to adjust the user's view in
present embodiment, the permissible range of node coordi               step 250. When adjusting the view, the server 18 “mixes” the
nates is predetermined and depends upon the time of day, as            existing or current camera output being displayed with the
noted by the server 18. Thus, in the present embodiment, the           output of the camera 14 identified by the updated camera
navigation control factors include time. AS will be appreci            node address. Mixing the outputS is achieved differently in
ated by those skilled in the art, permissible camera nodes             alternate embodiments of the invention. In the present
and control factors can be correlated in a table Stored in             embodiment, mixing the outputs involves electronically
memory.                                                                Switching at a particular Speed from the existing camera
   In an alternate embodiment, the navigation control factors     35   output to the output of the camera 14 having the new current
include time as measured from the beginning of a perfor                node address.
mance being viewed, also as noted by the Server. In Such an               It is to be understood that in this and other preferred
embodiment, the System operator can dictate from where in              embodiments disclosed herein, the camera outputs are Syn
the array a user will view certain Scenes. In another alternate        chronized. AS is well known in the art, a Synchronizing
embodiment, the navigation control factor is Speed of move             Signal from a “sync generator” is Supplied to the cameras.
ment through the array. For example, the faster a user 22         40
                                                                       The Sync generator may take the form of those used in Video
moves or navigates through the array, the wider the turns              editing and may comprise, in alternate embodiments, part of
must be. In other alternate embodiments, the permissible               the Server, the hub, and/or a separate component coupled to
range of node coordinates is not predetermined. In one                 the array.
embodiment, the navigation control factors and, therefore,
the permissible range, is dynamically controlled by the           45      As described above, at critical speed, the server 18
System operator who communicates with the Server via an                Switches camera outputs approximately at a rate of 24 per
input device.                                                          second, or one every 0.04167 seconds. If the user 22 is
   Having determined that the user input is Subject to the             moving through the array 10 at under the critical Speed, the
navigation control algorithm, the Server 18 further proceeds,          outputs of the intermediate cameras 14 are each displayed
in Step 150d, to increment the current node address along a       50   for a relatively longer duration than if the user is moving at
predetermined path. By incrementing the current node                   the critical Speed. Similarly, each output is displayed for a
address along a predetermined path, the System operator is             relatively shorter duration when a user navigates at over the
able to corral or focus the attention of the user 22 to the            critical speed. In other words, the server 18 adjusts the
particular view of the permissible cameras 14, thereby                 Switching Speed based on the Speed of the movement
maintaining authorship and dramatic pacing in theatrical and      55   through the array 10.
entertainment venues.                                                     Of course, it is to be understood that in a simplified
   In an alternate embodiment where the user input is Subject          embodiment of the present invention, the user may navigate
to a navigation control algorithm, the Server 18 does not              at only the critical Speed.
move the user along a predetermined path. Instead, the                    In another alternate embodiment, mixing the outputS is
server 18 merely awaits a permissible user input and holds        60   achieved by compositing the existing or current output and
the view at the current node. Only when the server 18                  the updated camera node output. In yet another embodiment,
receives a user input resulting in a permissible node coor             mixing involves dissolving the existing view into the new
dinate will the server 18 adjust the user's view.                      View. In Still another alternate embodiment, mixing the
                                                                       outputs includes adjusting the frame refresh rate of the user
                   Additional Source Output                       65   display device. Additionally, based on Speed of movement
   In addition to moving through the array 10, the user 22             through the array, the Server may add motion blur to convey
may, at predetermined locations in the array 10, choose to             the realistic Sense of Speed.
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 23 of 29


                                                     US 6,522,325 B1
                             13                                                                      14
   In yet another alternate embodiment, the Server causes a            a Scene and Scene Structure model of the Scene from two or
black Screen to be viewed instantaneously between camera               more outputs of the Scene at a given image resolution
ViewS. Such an embodiment is analogous to blank film                   comprises the following Steps:
between frames in a movie reel. Furthermore, although not                (a) setting initial estimates of local Scene models and a
always advantageous, Such black Screens reduce the physi          5         global camera output movement model;
ologic “carrying over of one view into a Subsequent view.                (b) determining a new value of one of the models by
   It is to be understood that the user inputs corresponding to             minimizing the difference between the measured error
movements through the array at different Speeds may                         in the outputs and the error predicted by the model;
include either different keystrokes on a keypad, different               (c) resetting the initial estimates of the local Scene models
positions of a joystick, positioning a joystick in a given                  and the image Sensor motion model using the new
position for a predetermined length of time, and the like.                  value of one of the models determined in step (b);
Similarly, the decision to move into an additional Source                (d) determining a new value of the Second of the models
output may be indicated by a particular keystroke, joystick
movement, or the like.                                                      using the estimates of the models determined in step (b)
                                                                  15        by minimizing the difference between the measured
   In another embodiment, mixing may be accomplished by                     error in the outputs and the error predicted by the
"mosaicing the outputs of the intermediate cameras 14.                      model;
U.S. Pat. No. 5,649,032 entitled System For Automatically                (e) warping one of the outputs towards the other output
Aligning Images To Form A Mosaic Image to Peter J. Burt                     using the current estimates of the models at the given
et al. discloses a System and method for generating a mosaic                image resolution; and
from a plurality of images and is hereby incorporated by
reference. The Server 18 automatically aligns one camera                 (f) repeating steps (b), (c), (d) and (e) until the differences
                                                                            between the new values of the models and the values
output to another camera output, a camera output to another                 determined in the previous iteration are less than a
mosaic (generated from previously occurring camera                          certain value or until a fixed number of iterations have
output) Such that the output can be added to the mosaic, or       25        occurred.
an existing mosaic to a camera output.
  Once the mosaic alignment is complete, the present                      It should be noted that where the Hanna patent effectuates
                                                                       the tweening process by detecting the motion of an image
embodiment utilizes a mosaic composition process to con                Sensor (e.g., a video camera), an embodiment of the present
Struct (or update) a mosaic. The mosaic composition com                invention monitors the user movement among live cameras
prises a Selection proceSS and a combination process. The              or Storage nodes.
Selection process automatically Selects outputs for incorpo               In an alternate embodiment, although not always
ration into the mosaic and may include masking and crop                necessary, to ensure a SeamleSS progression of views, the
ping functions to Select the region of interest in a mosaic.           Server 18 also transmits to the user display device 24 outputs
Once the Selection process Selects which output(s) are to be           from Some or all of the intermediate cameras, namely those
included in the mosaic, the combination process combines          35   located between the current camera node and the updated
the various outputs to form the mosaic. The combination                camera node. Such an embodiment will now be described
proceSS applies various output processing techniques, Such             with reference to FIGS. 7a-7g. Specifically, FIG. 7a illus
as merging, fusing, filtering, output enhancement, and the             trates a curvilinear portion of an array 10 that extends along
like, to achieve a Seamless combination of the outputs. The            the X axis or to the left and right from the user's perspective.
resulting mosaic is a Smooth View that combines the con           40   Thus, the coordinates that the server 18 associates with the
Stituent outputs Such that temporal and Spatial information            cameras 14 differ only in the X coordinate. More
redundancy are minimized in the mosaic. In one embodi                  Specifically, for purposes of the present example, the cam
ment of the present invention, the mosaic may be formed as             eras 14 can be considered Sequentially numbered, starting
the user moves through the System (on the fly) and the output          with the left-most camera 14 being the first, i.e., number “1”.
image displayed close to real time. In another embodiment,        45   The X coordinate of each camera 14 is equal to the camera's
the System may form the mosaic from a predetermined                    position in the array. For illustrative purposes, particular
number of outputs or during a predetermined time interval,             cameras will be designate 14-X, where X equals the cam
and then display the imageSpursuant to the user's navigation           era's position in the array 10 and, thus, its associated X
through the environment.                                               coordinate.
   In yet another embodiment, the server 18 enables the           50      In general, FIGS. 7a-7g illustrate possible user movement
output to be mixed by a “tweening process. One example                 through the array 10. The environment to be viewed includes
of the tweening process is disclosed in U.S. Pat. No.                  three objects 602, 604, 606, the first and second of which
5,259,040 entitled Method For Determining Sensor Motion                include numbered Surfaces. AS will be apparent, these num
And Scene Structure And Image Processing System There                  bered Surface allow a better appreciation of the change in
for to Keith J. Hanna, herein incorporated by reference.          55   user perspective.
Tweening enables the server 18 to process the structure of a             In FIG. 7a, six cameras 14-2, 14-7, 14-11, 14-14, 14-20,
View from two or more camera outputs of the View.                      14-23 of the array 10 are specifically identified. The bound
   Applying the Hanna patent to the telepresence method/               aries of each camera's view is identified by the pair of lines
System herein, tweening is now described. The Server moni              14-2a, 14-7a, 14-11a, 14-14a, 14-20a, 14-23a, radiating
tors the movement among the intermediate cameras 14               60   from each identified camera 14-2, 14-7, 14-11, 14-14, 14-20,
through a Scene using local Scene characteristics Such as              14-23, respectively. As described below, in the present
brightness derivatives of a pair of camera outputs. A global           example the user 22 navigates through the array 10 along the
camera output movement constraint is combined with a local             X axis Such that the imageS or views of the environment are
Scene characteristic constancy constraint to relate local              those corresponding to the identified cameras 14-2, 14-7,
Surface Structures with the global camera output movement         65   14-11, 14-14, 14-20, 14-23.
model and local Scene characteristics. The method for deter              The present example provides the user 22 with the Starting
mining a model for global camera output movement through               view from camera 14-2. This view is illustrated in FIG. 7b.
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 24 of 29


                                                      US 6,522,325 B1
                              15                                                                     16
The user 22, desiring to have a better view of the object 702,           (s) for processing. For example, in alternate embodiments
pushes the “7” key on the keyboard. This user input is                   output from motion Sensors or microphones are fed to the
transmitted to and interpreted by the server 18.                         Server(s) and used to Scale the array. More specifically,
   Because the Server 18 has been programmed to recog                    permissible camera nodes (as defined in a table stored in
nized the “7” key as corresponding to moving or jumping                  memory) are those near the Sensor or microphone having a
through the array to camera 14-7. The server 18 changes the              desired output e.g., where there is motion or Sound. AS Such,
X coordinate of the current camera node address to 7, Selects            navigation control factors include output from other Such
the output of camera 14-7, and adjusts the View or image                 devices. Alternatively, the output from the Sensors or micro
Sent to the user 22. Adjusting the View, as discussed above,             phones are provided to the user.
involves mixing the outputs of the current and updated                     An alternate embodiment in which the array of cameras
camera nodes. Mixing the outputs, in turn, involves Switch               includes multiple microphones interspersed among the
ing intermediate camera outputs into the View to achieve the             viewed environment and the cameras will now be described
Seamless progression of the discrete views of cameras 14-2               with reference to FIG.8. The system 800 generally includes
through 14-7, which gives the user 22 the look and feel of               an array of cameras 802 coupled to a server 804, which, in
moving around the viewed object. The user 22 now has                15   turn, is coupled to one or more user interface and display
another view of the first object 702. The view from camera               devices 806 and an electronic storage device 808. A hub 810
14-7 is shown in FIG. 7c. As noted above, if the jump in                 collects and transfers the outputs from the array 802 to the
camera nodes is greater than a predetermined limit, the                  server 804. More specifically, the array 802 comprises
server 18 would omit some or all of the intermediate outputs.            modular rails 812 that are interconnected. Each rail 812
   Pressing the “right arrow” key on the keyboard, the user              carries multiple microcameras 814 and a microphone 816
22 indicates to the system 100 a desire to navigate to the               centrally located at rail 812. Additionally, the system 800
right at critical Speed. The Server 18 receives and interprets           includes microphones 818 that are physically separate from
this user input as indicating Such and increments the current            the array 802. The outputs of both the cameras 814 and
camera node address by n=4. Consequently, the updated                    microphones 816, 818 are coupled to the server 804 for
camera node address is 14-11. The server 18 causes the              25   processing.
mixing of the output of camera 14-11 with that of camera                    In general, operation of the system 800 proceeds as
14-7. Again, this includes switching into the view the                   described with respect to system 100 of FIGS. 1-2d and 5-6.
outputs of the intermediate cameras (i.e., 14-8, 14-9, and               Beyond the operation of the previously described system
14-10) to give the user 22 the look and feel of navigating               100, however, the server 804 receives the sound output from
around the viewed object. The user 22 is thus presented with             the microphones 816, 818 and, as with the camera output,
the view from camera 14-11, as shown in FIG. 7d.                         Selectively transmits Sound output to the user. AS the Server
   Still interested in the first object 702, the user 22 enters a        804 updates the current camera node address and changes
user input, for example, "alt-right arrow, indicating a desire           the user's view, it also changes the Sound output transmitted
to move to the right at less than critical Speed. Accordingly,           to the user. In the present embodiment, the server 804 has
the Server 18 increments the updated camera node address            35
                                                                         Stored in memory an associated range of camera nodes with
by n-1 nodes, namely 3 in the present example, to camera                 a given microphone, namely the cameras 814 on each rail
14-14. The outputs from cameras 14-11 and 14-14 are                      810 are associated with the microphone 816 on that particu
mixed, and the user 22 is presented with a Seamless view                 lar rail 810. In the event a user attempts to navigate beyond
associated with cameras 14-11 through 14-14. FIG. 7e                     the end of the array 802, the server 804 determines the
illustrates the resulting view of camera 14-14.                     40
                                                                         camera navigation is impermissible and instead updates the
   With little to see immediately after the first object 702, the        microphone node output to that of the microphone 818
user 22 enters a user input Such as “shift-right arrow,'                 adjacent to the array 802.
indicating a desire to move quickly through the array 10, i.e.,
at over the critical speed. The server 18 interprets the user               In an alternate embodiment, the server 804 might include
input and increments the current node address by n+2, or 6          45   a database in which camera nodes in a particular area are
in the present example. The updated node address thus                    asSociated with a given microphones. For example, a rect
corresponds to camera 14-20. The server 18 mixes the                     angle defined by the (X, Y, Z) coordinates (0, 0, 0), (10, 0,
outputs of cameras 14-14 and 14-20, which includes Switch                0), (10, 5,0), (0, 5,0), (0, 0, 5), (10, 0, 5), (10,5, 5) and (0,
ing into the view the outputs of the intermediate cameras                5, 5) are associated with a given microphone. It is to be
14-15 through 14-19. The resulting view of camera 14-20 is          50   understood that Selecting one of the Series of microphones
displayed to the user 22. As shown in FIG. 7f, the user 22               based on the user's position (or view) in the array provides
now views the second object 704.                                         the user with a Sound perspective of the environment that
   Becoming interested in the third object 704, the user 22              coincides with the Visual perspective.
desires to move slowly through the array 10. Accordingly,                  It is to be understood that the server of the embodiments
the user 22 enters "alt-right arrow' to indicate moving to the      55   discussed above may take any of a number of known
right at below critical speed. Once the server 18 interprets             configurations. Two examples of Server configurations Suit
the received user input, it updates the current camera node              able for use with the present invention will be described with
address along the X axis by 3 to camera 14-23. The server                reference to FIGS. 9 and 10. Turning first to FIG. 9, the
18 then mixes the outputs of camera 14-20 and 14-23,                     server 902, electronic storage device 20, array 10, users (1,
thereby providing the user 22 with a SeamleSS progression of        60   2,3,...N) 22-1-22-N, and associated user interface/display
views through camera 14-23. The resulting view 14-23a is                 devices 24-1-24-N are shown therein.
illustrated in FIG. 7g.                                                    The server 902 includes, among other components, a
                     Other Data Devices                                  processing means in the form of one or more central
                                                                         processing units (CPU) 904 coupled to associated read only
  It is to be understood that devices other than cameras may        65   memory (ROM) 906 and a random access memory (RAM)
be interspersed in the array. These other devices, Such as               908. In general, ROM 906 is for storing the program that
motion Sensors and microphones, provide data to the Server               dictates the operation of the server 902, and the RAM 908
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 25 of 29


                                                    US 6,522,325 B1
                             17                                                                    18
is for storing variables and values used by the CPU 904               turn is controlled by the control CPU 1004, the storage
during operation. Also coupled to the CPU 904 are the user            device 20 Stores the camera outputs in known Storage
interface/display devices 24. It is to be understood that the         locations. Where user inputs to the control CPU 1004
CPU may, in alternate embodiments, comprise Several pro               indicate a users 22 desire to view Stored images, the control
cessing units, each performing a discrete function.                   CPU 1004 causes the memory controller 1008 to retrieve the
   Coupled to both the CPU 904 and the electronic storage             appropriate images from the Storage device 20. Such images
device 20 is a memory controller 910. The memory con                  are retrieved into the mixing CPUs 1006 via bus 1026.
troller 910, under direction of the CPU 904, controls                 Additional Source output is also retrieved to the mixing
accesses (reads and writes) to the Storage device 20.                 CPUs 1006-1, 1006-N via bus 1026. The control CPU 1004
Although the memory controller 910 is shown as part of the            also passes control signals to the mixing CPUs 1006-1,
server 902, it is to be understood that it may reside in the          1006-N to indicate which outputs are to be mixed and
Storage device 20.                                                    displayed.
   During operation, the CPU 904 receives camera outputs                                  Stereoscopic Views
from the array 10 via bus 912. As described above, the CPU       15
904 mixes the camera outputs for display on the user                    It is to be understood that it is within the scope of the
interface/display device 24. Which outputs are mixed                  present invention to employ Stereoscopic views of the envi
depends on the view Selected by each user 22. Specifically,           ronment. To achieve the Stereoscopic view, the System
each user interface/display devices 24 transmits acroSS bus           retrieves from the array (or the electronic storage device)
914 the user inputs that define the view to be displayed.             and Simultaneously transmits to the user at least portions of
Once the CPU 904 mixes the appropriate outputs, it trans              outputs from two cameras. The Server processing element
mits the resulting output to the user interface/display device        mixes these camera outputs to achieve a Stereoscopic output.
24 via bus 916. As shown, in the present embodiment, each             Each View provided to the user is based on Such a Stereo
user 22 is independently coupled to the server 902.                   Scopic output. In one Stereoscopic embodiment, the outputs
   The buS 912 also carries the camera outputs to the Storage    25
                                                                      from two adjacent cameras in the array are used to produce
device 20 for Storage. When Storing the camera outputs, the           one stereoscopic view. Using the notation of FIGS. 7a-7g,
CPU 904 directs the memory controller 910 to store the                one view is the Stereoscopic view from cameras 14-1 and
output of each camera 14 in a particular location of memory           14-2. The next view is based on the stereoscopic output of
in the storage device 20.                                             cameras 14-2 and 143 or two other cameras. Thus, in Such
   When the image to be displayed has previously been                 an embodiment, the user is provided the added feature of a
stored in the storage device 20, the CPU 904 causes the               Stereoscopic SeamleSS View of the environment.
memory controller 910 to access the storage device 20 to                                    Multiple Users
retrieve the appropriate camera output. The output is thus
transmitted to the CPU 904 via bus 918 where it is mixed.               AS described above, the present invention allows multiple
Bus 918 also carries additional source output to the CPU904      35   users to Simultaneously navigate through the array indepen
for transmission to the users 22. AS with outputs received            dently of each other. To accommodate multiple users, the
directly from the array 10, the CPU 904 mixes these outputs           Systems described above distinguish between inputs from
and transmits the appropriate View to the user interface/             the multiple users and Selects a Separate camera output
display device 24.                                                    appropriate to each user's inputs. In one Such embodiment,
   FIG. 10 shows a Server configuration according to an          40
                                                                      the Server tracks the current camera node address associated
alternate embodiment of the present invention. AS shown               with each user by Storing each node address in a particular
therein, the Server 1002 generally comprises a control cen            memory location associate with that user. Similarly, each
tral processing unit (CPU) 1004, a mixing CPU 1006                    user's input is differentiated and identified as being associ
associated with each user 22, and a memory controller 1008.           ated with the particular memory location with the use of
The control CPU 1004 has associated ROM 1010 and RAM             45   message tags appended to the user inputs by the correspond
1012. Similarly, each mixing CPU 1006 has associated                  ing user interface device.
ROM 1014 and RAM 1016.                                                   In an alternate embodiment, two or more users may
   To achieve the functionality described above, the camera           choose to be linked, thereby moving in tandem and having
outputs from the array 10 are coupled to each of the mixing           the same view of the environment. In Such an embodiment,
CPUs 1 through N 1006-1, 1006-N via bus 1018. During             50   each includes identifying another user by his/her code to
operation, each user 22 enters inputs in the interface/display        Serve as a "guide'. In operation, the Server provides the
device 24 for transmission (via bus 1020) to the control CPU          outputs and views Selected by the guide user to both the
1004. The control CPU 1004 interprets the inputs and, via             guide and the other user Selecting the guide. Another user
buses 1022-1, 1022-N, transmits control signals to the                input causes the Server to unlink the users, thereby allowing
mixing CPUs 1006-1, 1006-N instructing them which cam            55   each user to control his/her own movement through the
era outputs received on bus 1018 to mix. As the name                  array.
implies, the mixing CPUs 1006-1, 1006-N mix the outputs
in order to generate the appropriate view and transmit the                                    Multiple Arrays
resulting view via buses 1024-1, 1024-N to the user                       In certain applications, a user may also wish to navigate
interface/display devices 24-1, 24-N.                            60   forward and backward through the environment, thereby
   In an alternate related embodiment, each mixing CPU                moving closer to or further away from an object. Although
1006 multiplexes outputs to more than one user 22. Indica             it is within the Scope of the present invention to use cameras
tions of which outputs are to mixed and transmitted to each           with Zoom capability, Simply Zooming towards an object
user 22 comes from the control CPU 1004.                              does not change the user's image point perspective. One
  The bus 1018 couples the camera outputs not only to the        65   Such embodiment in which users can move dimensionally
mixing CPUs 1006-1, 1006-N, but also to the storage device            forward and backward through the environment with a
20. Under control of the memory controller 1008, which in             changing image point perspective will now be described
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 26 of 29


                                                     US 6,522,325 B1
                             19                                                                      20
with respect to FIG. 11 and continuing reference to FIG. 1.            present embodiment, the user inputs generally include mov
As will be understood by those skilled in the art, the arrays          ing around the environment or object 1100 by moving to the
described with reference to FIG. 11 may be used with any               left or right, moving higher or lower along the Z-axis,
Server, Storage device and user terminals described herein.            moving through the environment closer or further from the
   FIG. 11 illustrates a top plan view of another embodiment           object 1100, or some combination of moving around and
enabling the user to move left, right, up, down, forward or            through the environment. For example, a user may access
backwards through the environment. A plurality of cylindri             the image Stored in the node address Array(0, 0) to view an
cal arrays (121-1-121-n) of differing diameters comprising             object from the camera previously located at coordinate (0,
a Series of cameras 14 may be situated around an environ               0) of Array. The user may move directly forward, and
ment comprising one or more objects 1200, one cylindrical              therefore closer to the object 1100, by accessing the image
array at a time. Cameras 14 situated around the object(s)              stored in Array(0, 0) and then Array(0, 0). To move further
1100 are positioned along an X and Z coordinate system.                away from the object and to the right and up, the user may
Accordingly, an array 12 may comprise a plurality of rings             move from the image Stored in node address Array(0, 0)
of the Same circumference positioned at different positions            and access the images Stored in node address Array(1, 1),
(heights) throughout the Z-axis to form a cylinder of cameras     15   followed by accessing the image Stored in node address
14 around the object(s) 1100. This also allows each camera             Array (2, 2), an So on. A user may, of course, move among
in each array 12 to have an associated, unique Storage node            arrays and/or coordinates by any increments changing the
address comprising an X and Z coordinate—i.e., arrayl(X,               point perspective of the environment with each node.
Z). In the present embodiment, for example, a coordinate               Additionally, a user may jump to a particular camera view
value corresponding to an axis of a particular camera                  of the environment. Thus, a user may move throughout the
represents the number of camera positions along that axis              environment in a manner Similar to that described above
the particular camera is displaced from a reference camera.            with respect to accessing output of live cameras. This
In the present embodiment, from the user's perspective, the            embodiment, however, allows user to access images that are
X axis runs around the perimeter of an array 12, and the Z             Stored in Storage nodes as opposed to accessing live cam
axis runs down and up. Each Storage node is associated with       25   eras. Moreover, this embodiment provides a convenient
a camera view identified by its X, Z coordinate.                       System and method to allow a user to move forward and
                                                                       backward in an environment.
   AS described above, the outputs of the cameras 14 are                  It should be noted that although each Storage node is
coupled to one or more Servers for gathering and transmit
ting the outputs to the server 18.                                     asSociated with a camera View identified by its X, Z coor
  In one embodiment, because the environment is Static,                dinate of a particular array, other methods of identifying
each camera requires only one Storage location. The camera             camera views and Storage nodes can be used. For example,
output may be stored in a logical arrangement, Such as a               other coordinate Systems, Such as those noting angular
matrix of narrays, wherein each array has a plurality of (X,           displacement from a fixed reference point as well as coor
                                                                       dinate Systems that indicate relative displacement from the
Z) coordinates. In one embodiment, the node addresses may         35   current camera node may be used. It should also be under
comprise of a specific coordinate within an array-i.e.,                stood that the camera arrayS 12 may be other shapes other
Array (X,Z), Array2(X,Z) through Array(X,Z). AS                        than cylindrical. Moreover, it is not essential, although often
described below, users can navigate the Stored images in               advantageous, that the camera arrayS 12 Surround the entire
much the same manner as the user may navigate through an               environment.
environment using live camera images.                             40     It is to be understood that the foregoing user inputs,
  The general operation of one embodiment of inputting                 namely, move clockwise, move counter-clockwise, up,
images in Storage device 20 for transmission to a user will            down, closer to the environment, and further from the
now be described with reference to FIG. 12 and continuing              environment, are merely general descriptions of movement
reference to FIG. 11. As shown in step 1210, a cylindrical             through the environment. Although the present invention is
array 12-1 is situated around the object(s) located in an         45   not So limited, in the present preferred embodiment, move
environment 1100. The view of each camera 14 is transmit
                                                                       ment in each of these general directions is further defined
ted to server 18 in step 1220. Next, in step 1220, the                 based upon the user input. Moreover the output generated by
electronic storage device 20 of the server 18 stores the               the Server to the user may be mixed when moving among
output of each camera 14 at the Storage node address                   adjacent Storage nodes associated with environment views
asSociated with that camera 14. Storage of the images may         50   (along the X axis, Z axis, or among juxtaposed arrays) to
be effectuated Serially, from one camera 14 at a time within           generate SeamleSS movement throughout the environment.
the array 12, or by Simultaneous transmission of the image             Mixing may be accomplished by, but are not limited to, the
data from all of the cameras 14 of each array 12. Once the             processes described above.
output for each camera 14 of array 12-1 is Stored, cylindrical
array 12-1 is removed from the environment (step 1240). In        55
                                                                                          Embodiments Covered
step 1250, a determination is made as to the availability of              Although the present invention has been described in
additional cylindrical arrayS 12 of differing diameters to             terms of certain preferred embodiments, other embodiments
those already Situated. If additional cylindrical arrayS 12 are        that are apparent to those of ordinary skill in the art are also
desired, the process repeats beginning with step 1210. When            intended to be within the scope of this invention.
no additional arrayS 12 are available for Situating around the    60   Accordingly, the Scope of the present invention is intended
environment, the process of inputting images into Storage              to be limited only by the claims appended hereto.
devices 20 is complete (step 1260). At the end of the process,           What is claimed is:
a matrix of addressable Stored images exist.                              1. A telepresence System for providing a first user with a
   Upon Storing all of the outputs associated with the arrayS          first display of an environment and a Second user with a
12-1 through 12-n, a user may navigate through the envi           65   Second display of the environment, the System comprising:
ronment. Navigation is effectuated by accessing the input of              an array of cameras, each camera having an associated
the Storage nodes by a user interface device 24. In the                     View of the environment and an associated camera
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 27 of 29


                                                     US 6,522,325 B1
                             21                                                                     22
     output representing the associated view, the array                     View the environment, the path including a Sequence of
     including at least one camera path wherein each path is                cameras, each camera in the Sequence having a differ
     defined by a Series of cameras having progressively                    ent point perspective and a field of View that overlaps
     different perspectives of the environment;                             that of an adjacent cameras, and
  a first user interface device associated with the first user     5      a display device for Sequentially displaying the image
     having first user inputs associated with movement                      from each camera in the Sequence by mosaicing the
     along a first path in the array,                                       image of a current camera in the Sequence to the image
  a Second user interface device associated with the Second                 of a next camera in the Sequence, thereby providing the
      user having Second user inputs associated with move                    user a SeamleSS View of the environment.
      ment along a Second path in the array;                              6. A method for Seamless viewing of an environment, the
   at least one processing element coupled to the user                  method comprising:
      interface devices for receiving user inputs, the process            receiving electronically a first image from an array of
      ing element configured to:
      interpret received first user inputs and Select outputs of             cameras having progressively different perspectives of
         cameras in the first path, mix the outputs of cameras     15
                                                                             the environment, the first image having a first field of
         in the first path in accordance with the received first             view;
         user inputs by Sequentially mosaicing the Selected               receiving electronically a Second image from the array,
         outputs of cameras in the first path and                           the Second image having a Second field of the view that
      interpret received Second inputs and Select outputs of                overlaps the first field of view;
         cameras in the Second path independently of the first            receiving electronically a third image from the array, the
         inputs, mix the outputs of cameras in the Second path              third image having a third field of view that overlaps
         in accordance with the received Second user inputs                  the second field of view;
         by Sequentially mosaicing the Selected outputs of                mosaicing the first image with the Second image and then
         cameras in the Second path, thereby allowing the first             mosaicing the Second image with the third image, and
         user and Second user to navigate simultaneously and
         independently through the array.                          25     displaying the first, Second, third and mosaic images in
   2. The system of claim 1 wherein the system further                      Sequence to obtain a SeamleSS View through the envi
                                                                             rOnment.
includes a memory Storing additional Source output, wherein
the additional Source output includes other than output of the            7. The method of claim 6 further including selecting an
environment and wherein the user inputs include an indica               additional Source input to be displayed and mosaicing the
tion of Viewing the additional Source output, and the pro               additional Source output with the third image, wherein the
cessing element is further configured to mix camera output              additional Source output includes other than output of the
and the additional Source output upon receiving the indica              environment.
tion to view the additional Source output by mosaicing the                 8. The method of claim 6 wherein the first, Second and
camera output and the additional Source output.                         third images correspond to first, Second, and third cameras,
   3. The system of claim 2 wherein the additional source
                                                                   35   respectively.
output includes output from the group of outputs including:               9. The method of claim 8 wherein the second camera is
   computer graphic imagery, Virtual world imagery, applets,            adjacent to the first and third cameras.
      film clips, and animation.                                           10. A telepresence System for providing a first user with
   4. A device for providing a user with a display of an                a first display of an environment and a Second user with a
environment in response to user inputs, the System compris
                                                                   40   Second display of the environment, the System comprising:
ing:                                                                       an array of cameras, each camera having an associated
   an array of cameras, each camera having an associated                     View of the environment and an associated camera
     View of the environment and an associated camera                        output representing the associated view, the array
    output representing the associated view, the array hav         45
                                                                             including at least one camera path, wherein each path
    ing one or more paths wherein each path is defined by                    is defined by a Series of cameras having progressively
    a Series of cameras having progressively different per                   different perspectives of the environment;
    Spectives of the environment;                                         a first interface user device associated with the first user
  memory Storing an additional Source output the additional                  having first user inputs associated with movement
    Source output including other than output of the envi          50        along a first path in the array,
     ronment; and                                                         a Second user interface device associated with the Second
  at least one processing element coupled to the memory for                 user having Second user inputs associated with move
     receiving the additional Source output, the processing                 ment along a Second path in the array;
     element configured to interpret user inputs and Select,              at least one processing element coupled to the user
     based on the user inputs, a camera output to provide to       55       interface devices for receiving user inputs, the process
     the user, the additional Source output to provide to the               ing element configured to:
     user, or both a camera View and the additional Source                  interpret received first user inputs and Select outputs of
      output to provide to the user, and the processing ele                    cameras in the first path, mix the outputs of cameras
      ment is configured to mix the additional Source output                   in the first path in accordance with the received first
      with camera output by mosaicing from the camera              60          user inputs by Sequentially tweening the Selected
      output to the additional Source output.                                  outputs of cameras in the first path, and
   5. A System for remote Seamless viewing of an environ                    interpret received Second inputs and Select outputs of
ment from an array of cameras, each having an output                           cameras in the Second path independently of the first
representing an image of the environment, the device com                       inputs, mix the outputs of cameras in the Second path
prising:                                                           65          in accordance with the received Second user inputs
   an interface device having inputs for Selecting a path                      by Sequentially tweening the Selected outputs of
      through at least a portion of the array from which to                    cameras in the Second path, thereby allowing the first
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 28 of 29


                                                    US 6,522,325 B1
                             23                                                                   24
         user and Second user to navigate simultaneously and            displaying the first image, first tweened image, Second
         independently through the array.                                 image, Second tweened image, and third image in
   11. The system of claim 10 wherein the system further                  Sequence to obtain a SeamleSS View through the envi
includes a memory Storing additional Source output, wherein                rOnment.
the additional Source output includes other than output of the          16. The method of claim 15 further including selecting an
environment and wherein the user inputs include an indica             additional Source output to be displayed and tweening the
tion of Viewing the additional Source output, and the pro             additional Source output with the third image, wherein the
cessing element is further configured to mix camera output            additional Source output includes other than output of the
and the additional Source output upon receiving the indica            environment and the displaying includes displaying the
tion to view the additional Source output by tweening the             additional Source output after the third image.
camera output and the additional Source output.                         17. The method of claim 15 wherein the first, second and
   12. The system of claim 11 wherein the additional source           third images correspond to first, Second, and third cameras,
output includes output from the group of outputs including:           respectively.
   computer graphic imagery, Virtual world imagery, applets,            18. The method of claim 17 wherein the second camera is
      film clips, and animation.                                      adjacent to the first and third cameras.
   13. A device for providing a user with a display of an        15
                                                                         19. A method of providing users with real time views of
environment in response to user inputs, the System compris            a remote environment, the method comprising:
ing:                                                                     receiving electronic images of the environment from an
   an array of cameras, each camera having an associated                    array of cameras, the array including at least one
      View of the environment and an associated camera                      camera path through the environment, each path
      output representing the associated view, the array hav                including a Series of cameras having progressively
      ing one or more paths wherein each path is defined by                 different perspectives of the environment;
      a Series of cameras having progressively different per             receiving a first input from a first user interface device
      Spectives of the environment;                                         asSociated with a first user, the first input indicating
   memory Storing an additional Source output, the addi                     movement along a first path;
      tional Source output including output other than of the    25
                                                                         receiving a Second input from a Second user interface
     environment; and                                                       device associated with a Second user, the Second input
  at least one processing element coupled to the memory for                 indicating movement along a Second path;
     receiving the additional Source output, the processing              obtaining a first mixed image by mosaicing or tweening,
     element configured to interpret user inputs and Select,                with a first processing element, a first image with a
     based on the user inputs, a camera output to provide to                Second image in accordance with the first input;
     the user, the additional Source output to provide to the            obtaining a Second mixed image by mosaicing or
     user, or both a camera View and the additional Source
     output to provide to the user, and the processing ele                  tweening, with a Second processing element, a third
     ment is configured to mix the additional Source output                 image with a fourth image in accordance with the
     with camera output by tweening from the camera              35         Second input;
     output to the additional Source output.                             providing the first user with the first mixed image in
   14. A System for remote SeamleSS Viewing of an environ                   Substantially real time, thereby Simulating movement
ment from an array of cameras, each having an output                        along the first path; and
representing an image of the environment, the device com                 providing the Second user with the Second mixed image
prising:                                                         40         Substantially in real time and Simultaneous to providing
   an interface device having inputs for Selecting a path                   the first user with the first mixed image, thereby inde
     through at least a portion of the array from which to                  pendently simulating movement along the Second path.
     View the environment, the path including a Sequence of              20. The method of claim 19 wherein receiving the first
     cameras, each camera in the Sequence having a differ             input includes receiving an indication of mosaicing or
     ent point perspective and a field of View that overlaps     45   tweening an additional Source output, the method further
     that of an adjacent cameras, and                                 including obtaining a third mixed output by mosaicing or
   a display device for Sequentially displaying the image             tweening the Second image with the additional Source
     from each camera in the Sequence by tweening the                 output, wherein the additional Source output includes other
     image of a current camera in the Sequence to the image           than output of the environment.
     of a next camera in the Sequence, thereby providing the     50      21. The method of claim 19 further including obtaining a
     user a SeamleSS View of the environment.                         third mixed image by mosaicing or tweening the Second
  15. A method for seamless viewing of an environment, the            image with a fifth image in accordance with the first input
method comprising:                                                    and providing the first user the third mixed image.
  receiving electronically a first image from an array of                22. A telepresence System for providing a first user with
    cameras having progressively different perspectives of       55   a first display of an environment and a Second user with a
    the environment, the first image having a first field of          Second display of the environment, the System comprising:
     view;                                                               a plurality of removable arrays of cameras, each camera
  receiving electronically a Second image from the array,                   having an associated view of the environment and an
    the Second image having a Second field of view that                     asSociated camera output representing the associated
    overlaps the first field of view;                            60        view;
  receiving electronically a third image from the array, the            at least one Storage device including a plurality of Storage
    third image having a third field of view that overlaps                 nodes wherein the output of each camera is Stored in an
     the second field of view;                                             asSociated Storage node, the Storage nodes are acces
  tweening the first image with the Second image to obtain                 Sible to permit at least one path for viewing the envi
    a first tweened image and then tweening the Second           65        ronment,
    image with the third image to obtain a Second tweened               a first user interface device associated with the first user
    image; and                                                             having first user inputs associated with movement
   Case 1:20-cv-01106-LGS Document 110-12 Filed 12/16/20 Page 29 of 29


                                                     US 6,522,325 B1
                             25                                                                     26
     along a first path in the environment, the first path               a first user interface device associated with the first user
     including views from cameras in multiple arrays,                       having first user inputs associated with movement
  a Second user interface device associated with the Second                 along a first path in the environment;
    user having Second user inputs associated with move                  a Second user interface device associated with the Second
    ment along a Second path in the environment;                  5        user having Second user inputs associated with move
  at least one processing element coupled to the user                      ment along a Second path in the environment;
    interface devices for receiving user inputs including                at least one processing element coupled to the user
    moving up down, clockwise around an environment,                       interface devices for receiving user inputs indicative of
                                                                           movement through the environment, the processing
     counter-clockwise around an environment, forward and                  element configured to interpret received first inputs and
     backward indicative of movement through the                           Select outputs of the Storage node forming the first path,
     environment, the processing element configured to                      and interpret received Second inputs and Select outputs
     interpret received first inputs and Select outputs of the             of the Storage node forming the Second path indepen
     Storage nodes forming the first path, and interpret                   dently of the first inputs, thereby allowing the first user
     received Second inputs and Select outputs of Storage         15
                                                                            and Second user to navigate Simultaneously and inde
     nodes forming the Second path independently of the                    pendently through the environment, including move
     first inputs, thereby allowing the first user and Second               ment forwards and backwards in the environment.
     user to navigate Simultaneously and independently                   27. A method of providing a user with views of a remote
     through the environment, wherein each removable                   environment, the method comprising:
     array is situated at different lengths from the environ             receiving electronic images of the environment from a
     ment and the first path includes a first view from a first             first array of cameras,
     array and a Second View from a Second array, thereby                removing the first array from the environment;
     allowing the first user to Simulate movement forwards               receiving electronic images of the environment from a
     and backwards in the environment.                                      Second array of cameras, wherein the first and Second
  23. The telepresence system of claim 22 wherein the             25
                                                                            arrays capture images from different places in the
outputs of the cameras are accessible by the processing                     environment;
element.                                                                 Storing images of the environment from at least the first
   24. The telepresence system of claim 23 wherein each                     array for retrieval;
array is removed after the cameras in the array have trans               receiving a first input from a first user interface device
mitted the output to the associated Storage node.                           asSociated with a first user, the first input indicating
   25. The telepresence system of claim 24 wherein each                     movement along a first path, the first path including a
array is of cylindrical shape and of a varying diameter.                    first image from the first array and a Second image from
   26. A telepresence System for providing a first user with                the Second array;
a first display of an environment and a Second user with a               Sequentially providing the first user with the first image,
Second display of the environment, the System comprising:         35        and the Second image, thereby Simulating movement
   a plurality of removable arrays of cameras, each camera                  along the first path forward or backward in the envi
      having an associated view of the environment and an                   rOnment.
      asSociated camera output representing the associated               28. The method of claim 27 wherein the arrays are
      View, the arrays Situated at varying lengths from the            Situated concentric in the environment.
      environment and including at least one path for viewing     40      29. The method of claim 27 further comprising mixing the
      the environment, each array capable of being removed             first image with the Second image to produce a mixed image
      after the cameras in the array have transmitted the              and Sequentially providing the user with the first image, the
      output to an associated Storage node,                            mixed image and the Second image.
   at least one Storage device including a plurality of Storage           30. The method of claim 28 wherein the path is defined by
      nodes wherein the output of each camera is Stored in an     45   cameras each having a progressively different perspective of
      asSociated Storage node, the Storage nodes are acces             the environment.
      Sible to permit at least one path for viewing the envi
     ronment,
